DETAILED ACTION
This communication is responsive to the application and claim set filed June 29, 2020.  Claims 1-25 are currently pending.
Claims 1-11, 13, 15-21, and 25 are REJECTED for the reasons set forth below.
Claims 12 and 14 contain allowable subject matter, but are OBJECTED TO as depending from a rejected claim.
Claims 22-24 are ALLOWED.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of PCT/JP2018/048117, filed December 27, 2018, which claims priority to JP 2018-000575, filed January 5, 2018, and JP 2018-088428, filed May 1, 2018.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1, 4-8, and 16-20 are objected to because of the following informalities:  
Regarding claims 1, 4-6, and 16-20, the limitation “the polymer particles” should be amended to “the at least one type of polymer particles” to avoid a 35 USC 112 indefiniteness rejection.  Appropriate correction is required.

Regarding claims 7 and 8, the limitation “the polymerizable functional groups” should be amended to “the at least two functional groups” to avoid a 35 US 112 indefiniteness rejection.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 3 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 3, the use of improper Markush format makes the group defining the metal microparticles indefinite.  Using “or” instead of “and” creates uncertainty as to whether Applicant intends a closed Markush group, or if Applicant intends an open undefined group.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6, 7, 9, 10, 15-18, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujisawa et al., “Synthesis of Nanocellulose-stabilized Polymer Microparticles” (2017).
Regarding claims 1, 4, 6, 7, 9, 10, 16, and 18, Fujisawa teaches nanocellulose-stabilized polymer microparticles, in which poly-divinyl benzene microparticles are coated by nanocellulose.  (Abstract; p. 1, lines 11-21.)  Fujisawa does not explicitly state that the nanocellulose and DVB are inseparably bonded, but given the substantially identical method of preparation (cellulose and DVB monomer droplets are dispersed in water, then DVB is polymerized to form polymer particles uniformly coated with nanocellulose) (see Fig. 1), it is reasonable to infer that the product will exhibit substantially identical properties, including the bonding nature of the two parts of the composite particles.

Regarding claims 2 and 17, Fujisawa teaches that the crystalline nanocellulose has carboxyl groups on is surface.  (p.2, line 1.)

Regarding claim 15, Fujisawa teaches “obtaining the [polymer] particles” (see p. 2, lines 8-9), which implies obtaining a powder of polymer particles.

Regarding claim 25, Fujisawa teaches a resin material comprising the composite particles discussed above.  (p. 1.) 

Claims 1, 5, 16, and 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (CN 107141387A).
The examiner will refer to the machine translation of Chen, which was provided by Applicant.
Regarding claims 1, 5, 16, and 18-21, Chen teaches crystalline nanocellulose-stabilized polymer microparticles, in which polymer microparticles formed from monomers including methyl methacrylate and styrene are coated by nanocellulose.  (paras. [0002], [0005].  See also Ex. 1.)  Chen does not explicitly state that the nanocellulose and polymer are inseparably bonded, but given the substantially identical method of preparation (cellulose and monomer droplets are dispersed in water, then the monomer is polymerized to form polymer particles uniformly coated with nanocellulose), it is reasonable to infer that the product will exhibit substantially identical properties, including the bonding nature of the two parts of the composite particles.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fujisawa et al., “Synthesis of Nanocellulose-stabilized Polymer Microparticles” (2017) as applied to claims 1 and 10 above, and further in view of Ando et al. (US 2017/0058116) and Sharma et al., “Silver Nanoparticle Anchored With Novel Crosslinked Interpenetrating Polymer Networks (IPNs) and its Antibacterial Activity,” Polym. Compos., 2016, p. 70.
Regarding claims 3, 11, and 13, Fujisawa teaches all of the limitations of claims 1 and 10.  (See paragraph 16 above, which is incorporated by reference herein.)
The difference between Fujisawa and claim 3 is that Fujisawa does not teach composite microparticles further comprising metal microparticles.  However, adding other components to a cellulose/polymer composite particle is known in the art.  For example, Ando teaches small polymer particles in which cellulose particles are adsorbed on the polymer particles’ surface.  (Abstract.)  Ando further teaches that other functional components may be present in the polymerization step to provide certain characteristics to the polymer particles.  (para. [0109].)  Such functional components include silver nanoparticles, which are known to provide antibacterial properties to polymeric materials comprising the nanoparticles.  (See Sharma, p. 70.)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added silver nanoparticles to the polymerization process of Fujisawa to produce composite particles with antibacterial characteristics.  (See MPEP 2143(I)(A).)

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 107141387A) as applied to claim 6 above, and further in view of Jiao et al., “Synthesis and studies of poly(ethylene glycol dimethacrylate) microcapsule,” Colloid Polym. Sci. (2016) 294:639-646.
Regarding claims 6 and 8, Chen teaches all of the limitations of claim 1.  (See paragraph 20 above, which is incorporated by reference herein.)
The difference between Chen and claims 6 and 8 is that Chen does not teach a polymer obtained from a polyfunctional monomer, especially one containing a (meth)acrylic group.  However, Chen generally teaches that the polymers of its composite particles may be formed from any number of monomers; Chen refers to its process as having a “certain universality” and discloses that the process resulting in its composite particles is suitable for oil-soluble monomers.  (para. [0006].)  Jiao teaches that ethylene glycol dimethacrylate is an oil-soluble monomer.  (p. 640.)  Thus, it would have been obvious to one of ordinary skill in the art to substitute EGDMA in place of the MMA of Chen as the polymer component of the composite particles with the predictable result of forming a composite particle because Chen teaches that oil-soluble monomers may be used in its “universal” process.  (See MPEP 2143(I)(B).)

Allowable Subject Matter
Claims 22-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
After a thorough and complete search, the examiner cannot find prior art teaching or fairly suggesting modifying pH or deoxygenating the polymerization system.
	
Claims 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
After a thorough and complete search, the examiner cannot find prior art teaching or fairly suggesting the process of reducing silver ions to silver metal in the manner recited in the present claims.  The examiner notes that reducing silver ions to metal is known in the art.  For example, KR 100764625B1 teaches a process in which silver ions are reduced in a polyvinyl alcohol/monomer system.  However, the examiner cannot find any teaching or suggestion of doing so in a polymerization system comparable to the present invention, particularly in a water dispersion of monomer and cellulose.  It is not evident to the examiner that a person of ordinary skill would necessarily conclude that silver ions could be similarly reduced, and that the behavior would be similar, as in the very different PVA/monomer/silver system.  For this reason, claims 12 and 14 contain allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763